DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art, including that of the IDS filed May 3 and 5, 2021, Boucher and Rosner teach related request conversion, protocol drivers and command buffers, but fail to provide a rationale, separately or in combination, to include the limitation of with the  first controller, providing the  packaged version of the 10 request to physical memory of the  second controller by providing the packaged version of the 10 request to a designated region of physical memory of the  first controller that is mapped to a designated region of the physical memory of the  second controller; with the  second controller, retrieving the packaged version of the IO request from the designated region of the physical memory of the  second controller and adding the retrieved packaged version of the IO request to an event queue of a protocol driver of the second controller and for the given protocol; and with the second controller, performing the IO operation, which is specified by the  packaged version of the IO request, on the targeted volume of the storage array.
  While prior art such as Boucher teaches slight modifications to operations associating protocol drivers with command buffers, and Rosner teaches protocol drivers processing operations in event buffers, no prior art has been found, separately or in combination, that explicitly discloses the protocol driver and packaged IO request version limitations as claimed and disclosed supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Adam Queler, phone number 571-272-4140, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN R PEUGH/               Primary Examiner, Art Unit 2137